OPINION — AG — ** PHYSICIANS — COUNTY CLERK — RECORDING FEE ** QUESTION: WHAT IS THE PROPER CHARGE, OR RATE FOR COMPUTING THE CHARGE FOR COUNTY CLERKS TO RECORD THE CERTIFICATE OF A PHYSICIAN OR SURGEON WHO DESIRES TO PRACTICE MEDICINE AND/OR SURGERY IN SUCH COUNTY ? — FOR RECORDING A DEED, MORTGAGE OR OTHER INSTRUMENT HAVING ONLY ONE PAGE (THAT IS, WRITTEN OR PRINTED ON ONE SIDE OF A SHEET OF PAPERS) THE COUNTY CLERK SHOULD CHARGE $1.00 FOR EACH 119 SQUARE INCHES, OR FRACTIONAL PART THEREOF. IF SAID DEED, MORTGAGE OR OTHER INSTRUMENT IS WRITTEN OR PRINTED ON MORE THAN ONE PAGE OF PAPER (EACH SIDE OF A SHEET OF PAPER, IN OUR OPINION, CONSTITUTES ONE PAGE), THE COUNTY CLERK SHOULD CHARGE FOR THE FIRST PAGE THE SUM $1.00 FOR EACH 119 SQUARE INCHES OR FRACTIONAL PART THEREOF, AND FOR EACH ADDITIONAL PAGE THE SUM OF .50 CENTS FOR EACH 119 SQUARE INCHES, OR FRACTIONAL PART THEREOF. (PRACTICE OF MEDICINE, SURGERY, CERTIFICATION, FOLIO, INSTRUMENT, PHOTOGRAPHIC, RECORDING DEEDS) CITE: 59 O.S. 500 [59-500], 28 O.S. 32 [28-32] (FRED HANSEN)